Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 2, 4 – 8, 11, 12, and 14 – 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 4, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 2, 4, and 16, the Examiner asserts that the following are considered to be new matter:
Claim 2:
automatically, without human interaction, selecting a link in the gift notification message to display a post on a social media site, the post comprising
Claim 4:
automatically, without human interaction, downloading the software application;
automatically, without human interaction, installing the software application on the computing device;
automatically, without human interaction, selecting a link in the gift notification message to display on a social media site, the post comprising:
 Claim 16:
automatically, without human interaction, selecting a link a link in the gift notification message to display on a social media site, the post comprising.
The Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).  This is further supported by the applicant’s specification, which explicitly recites when there is no human intervention required and when human intervention is required (See ¶ 18, 21 of applicant’s specification).  Here, the Examiner asserts that the specification does not provide support for the aforementioned limitations to be performed without human interaction and actually provides support that human interaction is, indeed, required.  As a non-limiting example, ¶ 21 recites that information is provided on how to download and install the app.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 8, 10, 12, 13, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erke et al. (US PGPub 2014/0108177 A1) in view of Moshal (WO 2013/068768 A1).
In regards to claim 1, Erke discloses (Claim 1) a method comprising; (Claim 8) a computing device comprising; (Claim 15) one or more non-transitory computer-readable media storing instructions executable by one or more processors of a computing device to perform operations comprising: 
(Claim 8) one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations comprising (Fig. 1):
opening, by a computing device, a software application associated with a gifting platform (¶ 8 – 10 wherein a software application associated with a gifting platform is opened to allow a gift giver to send a gift, a merchant to offer gifts, and a gift recipient to view their gifts); 
receiving a selection, by the computing device, selecting a particular gift entitlement from one or more gift entitlements associated with a user of the computing device […] available for redemption (¶ 8 – 10, 39 – 43 wherein a particular gift entitlement available for redemption is selected by allowing a giver to select the gift they want to give and allowing a recipient to select which gift they want to redeem, in addition to receiving a notification that a gift is available.  
In the event that the applicant does not agree that the application notifies the user of available gifts, the Examiner has provided Moshal to more explicitly recite this feature.); 
[…]; 
sending, by the computing device, a redemption message to a server of the gifting platform, the redemption message comprising (¶ 8 – 10, 39 – 43 wherein a redemption message is sent to the gifting platform; ¶ 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system): 
In regards to:
a recipient identifier identifying a recipient of the particular gift entitlement; 
a gift identifier identifying the particular gift entitlement; and 
a device identifier that uniquely identifies the computing device 
(¶ 37, 38, 47, 48, 52, 54 wherein the message further includes a recipient identifier, gift identifier, device identifier identifying the device of the recipient’s device to allow the recipient to receive and use the gift); 
receiving, by the computing device, a redemption update message from the server, the redemption update message comprising a secret symbol (¶ 16, 17, 21, 42, 57, 61, 62 wherein the redemption process includes receiving a secret symbol on the recipient’s device form the system, such as a numeric code, alphanumeric, or passphrase, and wherein the code associated with the merchant is selected by the merchant in order to match the provided information and determine whether the gift can be redeemed); 
generating, by the computing device, a timestamp comprising a current time and date (¶ 17, 32, 40, 48 wherein a timestamp to indicate that the gift is only available for a limited time or particular period of time is generated); and 
displaying, by the computing device, the secret symbol and the timestamp to enable an employee of the merchant to: verify the secret symbol; and the timestamp and provide a gift corresponding to the particular gift entitlement (¶ 21, 32, 40, 42, 43, 57, 61, 62 wherein the recipient provides the merchant/employee of a merchant with their device to allow the merchant/employee of a merchant to view the secret symbol and timestamp to allow the merchant/employee of a merchant to verify whether the gift can be redeemed).  
Erke discloses a system and method that allows a gift giver to select and send a gift, over a communication network, to a gift recipient’s device in order to allow the recipient to view, select, and redeem a gift, as well as allowing a merchant to be provided with secret information to determine if the gift can be redeemed at the particular merchant location at that particular point in time.  Although Erke discloses that the system informs the recipient of where they can redeem a gift, Erke fails to explicitly disclose whether the recipient is given scannable information to specifically identify the merchant where the gift can be redeemed when the recipient is at the merchant’s location and notifying the recipient of available gifts through an application on the recipient’s device.
To be more specific, Erke fails to explicitly disclose:
receiving a selection, by the computing device, selecting a particular gift entitlement from one or more gift entitlements associated with a user of the computing device and that the software application indicates are available for redemption; 
scanning, by the computing device, a merchant identifier code displayed by a merchant device located at a location of a merchant, wherein the merchant identifier code uniquely identifies the merchant associated with the particular gift entitlement.
However, Moshal, which is also directed towards a similar gift giving and redemption system, further teaches that it is old and well-known in the art to provide a consumer’s mobile device with a software application that allows the consumer to manage and redeem vouchers, i.e. gifts, as well as notifying the consumer of available vouchers that are eligible for redemption.  Moshal further teaches that to combat improper redemption of vouchers, the system provides the merchant with the opportunity to require a consumer to go to a merchant location, scan a code at the merchant location using the consumer’s mobile device in order to retrieve merchant identification information and voucher details, transmit the scanned information from the mobile device to a user, have the server verify the redemption process, and inform the consumer and merchant that the consumer can redeem the voucher.
Moshal teaches that it is advantageous to provide a consumer with a software application to notify and redeem a voucher as this ensure that a voucher will not expire.  Additionally, Moshal teaches that allowing a merchant to offer promotional vouchers allows for management of customer relationship and that requiring certain vouchers to be redeemed in person, as well as requiring the scanning of a merchant identifier, would provide better control and security over how vouchers can be redeemed and ensure that the vouchers are being redeemed in a manner intended by the merchant.
(For support see: Pages 1 – 2 Lines 29 – 3; Page 2 Lines 15 – 21; Page 9 Lines 18 – 24; Page 10 – 11 Lines 30 – 11; Pages 14 – 15 Lines 18 – 5; Page 14 – 15 Lines 10 – 11; Page 17 Lines 17 – 25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the gift redemption system of Erke with the ability to provide a consumer’s mobile device with the ability to notify and manage vouchers that are available to be redeemed, as well as scanning a merchant identifier at a merchant’s location, as taught by Moshal, as this would prevent a voucher from expiring, allow a merchant to offer promotional vouchers in order to manage customer relationship, and ensure that vouchers are being properly redeemed.
In regards to claim 5, the combination of Erke and Moshal discloses the method of claim 1, further comprising: in response to receiving a redemption update message from the server, updating a status of the particular gift entitlement from unredeemed to one of redeemed or partially redeemed (Erke – 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system).  
In regards to claim 6, the combination of Erke and Moshal discloses the method of claim 1, wherein based on determining that the particular gift entitlement comprises a gift card the method further comprises (Erke – ¶ 43, 49 wherein the gift can be a gift card): 
receiving a redemption amount from the user,
(Erke – ¶ 43, 49, 53, 63 wherein the gift includes the giver and recipient selecting a particular gift and wherein the gift includes a redemption amount); 
wherein the redemption update message updates a remaining balance of the gift card by deducting the redemption amount from a current balance of the gift card (Erke – 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system).  
In regards to claim 7, the combination of Erke and Moshal discloses the method of claim 1, wherein: the secret symbol is selected by the merchant and is associated with the merchant for a predetermined period of time specified by the merchant, the predetermined period of time comprising no more than 31 days (Erke – ¶ 16, 17, 21, 42, 57, 61, 62 wherein a code associated with the merchant is selected by the merchant in order to match the provided information and determine whether the gift can be redeemed within a period of time.
With regards to the time frame being no more than 31 days, the Examiner refers to MPEP ¶ 2111.04, 2111.05, and 2144.04 as the time frame that a practitioner of the invention desires it to be is directed towards a design choice, wherein the specific time frame, i.e. no more than 31 days, is descriptive subject matter that is describing an intended result of what the practitioner desires.  The Examiner asserts that the time frame does not further limit or alter how the invention is practiced or its end result, especially when the combination of Erke and Moshal already discloses that it is well-known to associate an offer with an expiration date.).  
In regards to claim 10, the combination of Erke and Moshal discloses the computing device of claim 8, wherein: the merchant identifier code comprises a quick response (QR) code (Erke – ¶ 64 wherein the secret symbol, e.g., QR code, is selected by and associated with the merchant in order to uniquely tie the gift to the particular merchant).  
In regards to claim 12, the combination of Erke and Moshal discloses the computing device of claim 8, wherein: the particular gift entitlement is selected by a sender from a merchant catalog created by the merchant; the merchant catalog is stored in a merchant account of the merchant on the gifting platform; and the merchant is selected in part based on a proximity of at least one location of the merchant to a user of the computing device (Erke – ¶ 8, 10, 11, 17, 31, 32, 40, 48, 49 wherein the gift entitlement is selected by a sender from a merchant catalog created by a merchant; the merchant catalog is stored in a merchant account of the merchant on the gifting platform; and the merchant is selected in part based on a proximity of at least one location of the merchant to a user of the computing device).  
In regards to claim 13, the combination of Erke and Moshal discloses the computing device of claim 8, wherein the device identifier comprises one of: an International Mobile Equipment Identity (IMEI) number; a media access control (MAC) address; or a serial number (Moshal – Abstract; Pages 9 – 10 Lines 25 – 10 wherein the device identifier can be an IMEI of the device).
In regards to claim 14, the combination of Erke and Moshal discloses the computing device of claim 8, wherein based on determining that the particular gift entitlement comprises a gift card the operations further comprise (Erke – ¶ 43, 49 wherein the gift can be a gift card):  
receiving a redemption amount from the user
(Erke – ¶ 43, 49, 53, 63 wherein the gift includes the giver and recipient selecting a particular gift and wherein the gift includes a redemption amount),
wherein the redemption update message updates a remaining balance of the gift card by deducting the redemption amount from a current balance of the gift card (Erke – 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system).  
In regards to claim 17, the combination of Erke and Moshal discloses the one or more non-transitory computer readable media of claim 15, further comprising: in response to receiving a redemption update message from the server, updating a status of the particular gift entitlement from unredeemed to either redeemed or partially redeemed (Erke – 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system).  
In regards to claim 18, the combination of Erke and Moshal discloses the one or more non-transitory computer readable media of claim 15, wherein based on determining that the particular gift entitlement comprises a gift card (Erke – ¶ 43, 49 wherein the gift can be a gift card):  
selecting the particular gift entitlement includes: 
receiving a redemption amount from the user
(Erke – ¶ 43, 49, 53, 63 wherein the gift includes the giver and recipient selecting a particular gift and wherein the gift includes a redemption amount); and 
the redemption update message updates a remaining balance of the gift card by deducting the redemption amount from a current balance of the gift card (Erke – 13, 21, 25, 51, 53 wherein a redemption status message is sent to the system).  
In regards to claim 20, the combination of Erke and Moshal discloses the one or more non-transitory computer readable media of claim 15, wherein: the particular gift entitlement is selected by a sender from a merchant catalog created by the merchant; the merchant catalog is stored in a merchant account of the merchant on the gifting platform; and the merchant is selected in part based on a proximity of at least one location of the merchant to the user of the computing device (Erke – ¶ 8, 10, 11, 17, 31, 32, 40, 48, 49 wherein the gift entitlement is selected by a sender from a merchant catalog created by a merchant; the merchant catalog is stored in a merchant account of the merchant on the gifting platform; and the merchant is selected in part based on a proximity of at least one location of the merchant to a user of the computing device).  

______________________________________________________________________

Claims 2, 3, 4, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erke et al. (US PGPub 2014/0108177 A1) in view of Moshal (WO 2013/068768 A1) in further view of Francis et al. (US PGPub 2014/0074569 A1).
In regards to claims 2 and 16, the combination of Erke and Moshal discloses the method of claim 1 (the one or more non-transitory computer readable media of claim 15), further comprising: 
in response to receiving, by the computing device, a gift notification message from the server indicating that the user of the computing device has received a gift entitlement from a sender: 
automatically, […], opening the software application (Erke – ¶ 8 – 10 wherein a software application associated with a gifting platform is opened to allow a gift giver to send a gift, a merchant to offer gifts, and a gift recipient to view their gifts); 
automatically, […], selecting a link in the gift notification message to display a post on a social media site, the post comprising (Erke – ¶ 8, 35, 37 wherein a gift giver can use a mobile application that can integrate with social media applications, e.g., Facebook, to select a friend, select a gift, and send a gift to a gift recipient): 
In regards to:
a sender name of the sender of the particular gift entitlement; 
a recipient name of the user of the computing device; 
a description of the particular gift entitlement; and 
a sender message created by the sender 
(Erke – ¶ 47, 48, 52, 54 wherein the contents of the gift notification include the names of the sender and recipient, description of the gift, and the sender’s message); and 
[…].  
The combination of Erke and Moshal discloses a system and method that allows a gift giver to send a gift to a recipient and have the recipient redeem the gift.  Although the combination of Erke and Moshal discloses that a mobile application is used as part of the redemption process and that if a recipient does not have an account in order to redeem the gift and requesting the user to create and account, the combination of Erke and Moshal fails to explicitly disclose whether it is well-known in the art for a recipient to have to automate the redemption process without human intervention.
To be more specific, the combination of Erke and Moshal fails to disclose:
automatically, without human interaction, opening the software application
automatically, without human interaction, selecting a link in the gift notification message to display a post on a social media site, the post comprising
automatically, without human interaction, playing back the sender message.
First, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).  This is further supported by the applicant’s specification that explicitly recites when there is no human intervention is required and when human intervention is required (See ¶ 18, 21 of applicant’s specification).  As a result, in light of the rejection under 35 USC 112(a), the Examiner asserts that, in light of the applicant’s specification, “automatically” is interpreted to mean that the selection process is initiated manually by a human and execution of the software code in response to the human initiated action is performed without the human.
With that said, Francis, which is also directed to a gift redemption system and method that incorporates techniques to ensure that offers are redeemed at a merchant location (see, for example, ¶ 74, 132, 134 wherein the system ensures that an offer is redeemed at a merchant location as the user needs to be at the merchant location in order to receive an offer, as well as requiring merchant interaction, as well as using “one-time use” offers), further teaches that it is not only old and well-known in the art to send and redeem gift offers to a social media site for a user to redeem, but that user’s can be notified when a gift has been posted to their social media account.  Further still, Francis teaches that in order to allow for a user to take advantage of the offer, the system, in response to receiving the gift, allows for the user’s mobile computing device to download an application, either manually or automatically, onto the user’s mobile computing device in order to redeem the offer.  Francis further teaches that there are different notification options that can be used in order to inform a user that they have received a gift, such as, but not limited to, text, e-mail, SMS, EMS, MMS, links, posts, and etc.  As a result, Francis teaches that many different notification options can be used so that an offer will not be missed and the user can take advantage of the offer, as well as providing the means to redeem the offer, e.g., manually or automatically downloading and launching an application for redeeming the offer, as well as the utilization of a link in order to redeem the gift.  Finally, in response to the user’s computing device receiving the gift message, the computing device will play back the message by displaying the message to the recipient as a means of notifying the user of the gift.
(For support see: ¶ 3, 4, 38, 74, 85, 99, 112, 120 – 129, 141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the automated process of selecting a link for a gift and downloading and opening a corresponding application to redeem the gift, as taught by Francis, in the gift notification and redemption system of the combination of Erke and Moshal, as this provides for a more user-friendly and less cumbersome method for facilitating reward functionality in mobile commerce.  Moreover, by automating the notification and redemption process to not have to require human intervention would result in user’s being notified as soon as possible and expedite the redemption process by allowing the mobile device perform the aforementioned process on behalf of the user and increase the likelihood of redeeming the offer as the user would not have to lose time performing and waiting for these operations to take place and increasing the possibility of the user putting off the operations and not redeem a gift,
Additionally, one of ordinary skill in the art of gift redemption systems and methods would have found it obvious to update the manual process of downloading, installing, and opening a mobile device’s application program in order to manually redeem a gift as disclosed by the combination of Erke and Moshal using modern electronic components, as taught in Francis, in order to gain the commonly understood benefits of such adaptation, such as simplified operation/functionality, accessibility, efficiency, speed, and user-friendliness.
Accommodating the prior arts more manual and antiquated process with modern electronics, in this case downloading, installing, and opening a mobile device’s application program in order to redeem a gift without human intervention, would have been obvious.  As stated in Leapfrog, “applying modern electronics to older mechanical devices has been commonplace in recent years.”
In regards to claim 3, the combination of Erke, Moshal, and Francis discloses the method of claim 2, wherein the sender message comprises at least one of: a video message; an audio message; an image message; or a text message (Francis – ¶ 123, 126, 127, 128 wherein a gift notification message is sent to the recipient and can be provided via email, SMS, website link, or social media post and wherein the message can include a link in order to initiate the redemption process).  
In regards to claim 4, the combination of Erke and Isaacson discloses the method of claim 1, further comprising: 
in response to receiving, by the computing device, a gift notification message from the server indicating that a user of the computing device has received a gift entitlement from a sender: 
[…]; 
[…]; 
[…]; 
automatically, without human interaction, opening the software application (Erke – ¶ 8 – 10 wherein a software application associated with a gifting platform is opened to allow a gift giver to send a gift, a merchant to offer gifts, and a gift recipient to view their gifts); 
automatically, without human interaction, selecting a link in the gift notification message to display a post on a social media site, the post comprising (Erke – ¶ 8, 35, 37 wherein a gift giver can use a mobile application that can integrate with social media applications, e.g., Facebook, to select a friend, select a gift, and send a gift to a gift recipient): 
In regards to:
a sender name of the sender of the particular gift entitlement; 
a recipient name of the user of the computing device; 
a description of the particular gift entitlement; and 
a sender message created by the sender
(Erke – ¶ 47, 48, 52, 54 wherein the contents of the gift notification include the names of the sender and recipient, description of the gift, and the sender’s message); and 
[…].
The combination of Erke and Moshal discloses a system and method that allows a gift giver to send a gift to a recipient and have the recipient redeem the gift.  Although the combination of Erke and Moshal discloses that a mobile application is used as part of the redemption process and that if a recipient does not have an account in order to redeem the gift and requesting the user to create and account, the combination of Erke and Moshal fails to explicitly disclose whether it is well-known in the art for a recipient to have to automate the redemption process without human intervention, as well as to download and install a software application on their computing device in order to redeem a gift.
To be more specific, the combination of Erke and Moshal fails to disclose:
determining that the software application is not installed on the computing device; 
automatically, without human interaction, downloading the software application; 
automatically, without human interaction, installing the software application on the computing device;
automatically, without human interaction, opening the software application;
automatically, without human intervention, selecting a link in the gift notification message to display a post on a social media site, the post comprising;
automatically, without human intervention, playing back the sender message.
First, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).  This is further supported by the applicant’s specification that explicitly recites when there is no human intervention is required and when human intervention is required (See ¶ 18, 21 of applicant’s specification).  As a result, in light of the rejection under 35 USC 112(a), the Examiner asserts that, in light of the applicant’s specification, “automatically” is interpreted to mean that the selection process is initiated manually by a human and execution of the software code in response to the human initiated action is performed without the human.
With that said, Francis, which is also directed to a gift redemption system and method that incorporates techniques to ensure that offers are redeemed at a merchant location (see, for example, ¶ 74, 132, 134 wherein the system ensures that an offer is redeemed at a merchant location as the user needs to be at the merchant location in order to receive an offer, as well as requiring merchant interaction, as well as using “one-time use” offers), further teaches that it is not only old and well-known in the art to send and redeem gift offers to a social media site for a user to redeem, but that user’s can be notified when a gift has been posted to their social media account.  Further still, Francis teaches that in order to allow for a user to take advantage of the offer, the system, in response to receiving the gift, allows for the user’s mobile computing device to download an application, either manually or automatically, onto the user’s mobile computing device in order to redeem the offer.  Francis further teaches that there are different notification options that can be used in order to inform a user that they have received a gift, such as, but not limited to, text, e-mail, SMS, EMS, MMS, links, posts, and etc.  As a result, Francis teaches that many different notification options can be used so that an offer will not be missed and the user can take advantage of the offer, as well as providing the means to redeem the offer, e.g., manually or automatically downloading and launching an application for redeeming the offer, as well as the utilization of a link in order to redeem the gift.  Finally, in response to the user’s computing device receiving the gift message, the computing device will play back the message by displaying the message to the recipient as a means of notifying the user of the gift.
(For support see: ¶ 3, 4, 38, 74, 85, 99, 112, 120 – 129, 141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the automated process of selecting a link for a gift and downloading and opening a corresponding application to redeem the gift, as taught by Francis, in the gift notification and redemption system of the combination of Erke and Moshal, as this provides for a more user-friendly and less cumbersome method for facilitating reward functionality in mobile commerce.  Moreover, by automating the notification and redemption process to not have to require human intervention would result in user’s being notified as soon as possible and expedite the redemption process by allowing the mobile device perform the aforementioned process on behalf of the user and increase the likelihood of redeeming the offer as the user would not have to lose time performing and waiting for these operations to take place and increasing the possibility of the user putting off the operations and not redeem a gift,
Additionally, one of ordinary skill in the art of gift redemption systems and methods would have found it obvious to update the manual process of downloading, installing, and opening a mobile device’s application program in order to manually redeem a gift as disclosed by the combination of Erke and Moshal using modern electronic components, as taught in Francis, in order to gain the commonly understood benefits of such adaptation, such as simplified operation/functionality, accessibility, efficiency, speed, and user-friendliness.
Accommodating the prior arts more manual and antiquated process with modern electronics, in this case downloading, installing, and opening a mobile device’s application program in order to redeem a gift without human intervention, would have been obvious.  As stated in Leapfrog, “applying modern electronics to older mechanical devices has been commonplace in recent years.”
In regards to claim 9, the combination of Erke and Moshal discloses a system and method that allows a gift giver to send a gift to a recipient and have the recipient redeem the gift.  Although the combination of Erke and Moshal discloses social media sites, such as Facebook, in order to facilitate the gift giving and redemption process, the combination of Erke and Moshal fails to explicitly disclose displaying in the social media site.
To be more specific, the combination of Erke and Moshal fails to explicitly disclose:
the computing device of claim 8, wherein: the software application displays a feed from a social media site associated with the gifting platform.  
However, Francis, which is also directed to a gift redemption system and method that incorporates techniques to ensure that offers are redeemed at a merchant location (see, for example, ¶ 74, 132, 134 wherein the system ensures that an offer is redeemed at a merchant location as the user needs to be at the merchant location in order to receive an offer, as well as requiring merchant interaction, as well as using “one-time use” offers), further teaches that it is not only old and well-known in the art to send and redeem gift offers to a social media site for a user to redeem, but that users can be notified when a gift has been posted to their social media account.  Francis further teaches that there are different notification options that can be used in order to inform a user that they have received a gift, such as, but not limited to, text, e-mail, SMS, EMS, MMS, links, posts (i.e. feed), and etc.  As a result, Francis teaches that many different notification options can be used so that an offer will not be missed and the user can take advantage of the offer, as well as providing the means to redeem the offer, e.g., manually or automatically downloading and launching an application for redeeming the offer, as well as the utilization of a link in order to redeem the gift.  Finally, in response to the user’s computing device receiving the gift message, the computing device will play back the message by displaying the message to the recipient as a means of notifying the user of the gift.
(For support see: ¶ 3, 4, 38, 74, 85, 99, 112, 120 – 129, 141)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate other methods of notifying a user that they have received a gift, e.g., social media post/feed, as taught by Francis, in the gift notification and redemption system of the combination of Erke and Moshal, as this an alternate well-known method of notifying a user of relevant information, thereby increasing the likelihood of a recipient redeeming a gift, especially if there is an expiration date associated with the gift.  

______________________________________________________________________

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erke et al. (US PGPub 2014/0108177 A1) in view of Moshal (WO 2013/068768 A1) in further view of Isaacson et al. (US PGPub 2013/0117181 A1).
In regards to claims 11 and 19, the combination of Erke and Moshal discloses a system and method that allows a gift giver to select and send a gift, over a communication network, to a gift recipient’s device in order to allow the recipient to view, select, and redeem a gift, as well as allowing a merchant to be provided with secret information to determine if the gift can be redeemed at the particular merchant location at that particular point in time.  Although Erke discloses that the system allows for a user to send a gift to another user, Erke fails to explicitly disclose whether it is old and well-known in the art to select a gift from a wish list.
To be more specific, Erke fails to explicitly disclose:
the computing device of claim 8 (the one or more non-transitory computer readable media of claim 15), wherein: the particular gift entitlement is selected by a sender from a wishlist created by the user of the computing device, and the wishlist is stored in an account of the user on the gifting platform.  
 However, Isaacson, which is also directed towards a similar gift giving and redemption system, further teaches that it is old and well-known in the art for the gift giver to select a gift from a wish list.  Isaacson teaches that it is well-known in the art for users to create a wish list of desired items that the system shares with potential givers.  Isaacson teaches that the use of a wish list is a solution that solves the problem of a giver asking a recipient what they want for a special occasion and the recipient replying “I don’t’ know.”  
(For support see: ¶ 150, 151, 212, 213, 214, 216)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wish lists, as taught by Isaacson, in the gift redemption system of Erke as this solves the problem of a giver asking a recipient what they want for a special occasion and the recipient replying “I don’t’ know.”  
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as the invention integrates itself into a practical application by including additional elements that, when working together, decrease the likelihood of fraudulent activity when redeeming a gift.  The claimed invention requires for communication to be made between a consumer’s device, merchant location, and server while the consumer is at the merchant location in order to acquire information available only at the merchant location in order to communicate with a server and verify a gift redemption so as to ensure that the gift has not been previously redeemed and determine, in light of the specification, if the consumer is utilizing fraud techniques to attempt to reuse a gift, e.g., using a screen shot of a gift multiple times.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Barak et al. (US PGPub 2018/0158100 A1); Newsum et al. (US PGPub 2017/0193530 A1); Norcross et al. (WO 2011/138496 A1); Sampey et al. (US PGPub 2021/0004860 A1); Southwell et al. (WO 2020/223428 A1) – which are directed towards gift, offer, voucher, and the like redemption systems and methods for allowing proper and reliable redemption of such offers, e.g., avoid fraud and/or ensure authorized redemption of an offer
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/16/2022